DETAILED ACTION
Acknowledgements
	The specification and drawing objections are vacated in light of the claim amendments and remarks filed on 2/5/2021.
	The 112 rejections are vacated in light of the claim amendments filed 2/5/2021.
Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art made of record did not disclose or render obvious a system for accessing one or more locations of a subject comprising a first sensor configured for sensing pressure frequency in the one or more locations of the subject, and accommodated in at least one of the first or lumens in combination with the other limitations of the independent claims. The method claim 15 is allowable for similar reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783